D
                                                                                                    COURT l r APPEALS
                                                                                                              Ln
                                                                                                                   fVf11- 101111 li
                                                                                                                        3

                                                                                                   201 y MAR I I            AM 8. 3 8

                                                                                                          i   WT
                                                                                                               I5ON

                                                                                                    By
                                                                                                                   0



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                      DIVISION II

     STATE OF WASHINGTON,


                                            Respondent,                           No. 43767 -8 -II




                V.                                                          PUBLISHED OPINION


     JESSICA SOPHIA HAMILTON,

                                            Appellant.




                Maxa, J. — Jessica    Hamilton appeals her conviction for unlawful possession of a

     controlled substance ( methamphetamine).             She argues that ( 1) the warrantless search of a purse


I_   containing her rings that her husband showed to officers outside of the couple' s home was

     unlawful and ( 2) her trial counsel was ineffective for failing to assert the warrantless search as a

     basis for her motion to suppress the methamphetamine found inside it. Because Hamilton argues

     that the methamphetamine was discovered as the result of a warrantless search for the first time

     on appeal, we consider this issue only in the context of ineffective assistance of counsel. We

     hold that defense counsel' s representation was deficient because there was no strategic reason for

     failing to file a motion to suppress evidence discovered in the warrantless search. We also hold

     that Hamilton was prejudiced because the trial court likely would have suppressed the evidence

     on   the   grounds   that she   had   a subjective expectation of privacy   in the   purse and she   did       not
No. 43767 -8 -II



abandon that privacy interest. Therefore, we reverse and remand for further proceedings

consistent with this opinion.


                                               FACTS


         Jessica and Travis Hamilton were married in 2007 and lived together in a house in

Centralia. In late September 2011, Jessica Hamilton' left their home and took the family vehicle. .

She   returned on   October 10, 2011. On October 11, Travis obtained a protective order against


her. Later that day, Travis returned home and found Hamilton in the house. She had unloaded

bags and other items from the vehicle into the kitchen and dining room. Travis immediately

called the police and asked them to serve her with the protective order. While looking through

the materials Hamilton had unloaded, Travis saw a purse on the counter and observed drug

paraphernalia inside.


         Centralia police officers arrived at the house and asked Hamilton to come outside. Travis


asked the officers to search the vehicle and house. The officers told him that they would not

search the house but that Travis could bring items outside to show them. Travis went back into

the house and returned with a partially open purse that he said contained drug paraphernalia. He

held the purse open for the officers to see. The officers observed drug paraphernalia inside.

         The officers then searched the purse and discovered a glass pipe next to a pouch

containing Hamilton' s wedding rings. After the pipe' s contents tested positive for
methamphetamine, the officers arrested Hamilton. The State charged her with possession of a

controlled substance ( methamphetamine),     under RCW 69. 50. 4013 and 69. 50. 206( d)( 2).




 1 Because Jessica and Travis share the same last name, we refer to Jessica as " Hamilton" but
refer to Travis by his first name for clarity. We intend no disrespect.
                                                   2
No. 43767 -8 -II


         Before trial, Hamilton moved to suppress statements she made to officers at the scene.


At the hearing, one of the officers testified that Hamilton said that the purse did not belong to

her. The officers testified that Hamilton said she had found the purse in the car and did not know

to whom the purse belonged. However, the officers also testified that she made statements


indicating that her rings were in the purse and that she had put them there. According to an

officer, Hamilton later commented that she saw the purse, thought it was cute, and decided to


keep it. At trial, the officers again testified that Hamilton told them she had put her rings in the
purse.




         Hamilton moved to suppress the methamphetamine on the grounds that it was discovered

as a result of a warrantless search of her house. She argued that although the officers did not

enter the house, Travis acted as their agent when he brought the purse out of the house at the

officers' direction. The trial court denied the motion. Hamilton does not challenge that ruling on

appeal. Hamilton did not argue that the methamphetamine should have been suppressed on the

ground that it was obtained in an unlawful search of the purse.


         At trial, the State argued that the purse the officers searched was Hamilton' s purse. The

State pointed out that although she initially said the purse was not hers, Hamilton admitted that

she had decided to keep it because it was cute. In closing argument, the State summed up its

position: "   What makes sense is that this is her purse, she keeps it in her car, she took it to her

house that    day, ... and most importantly, she put her personal belongings, rings, valuable pieces

of precious metals, she puts    them in there   right next   to her   meth pipe."   Report of Proceedings at


 197. The State also expressly argued that Hamilton had the capacity to exclude other people

from the purse.


         The jury found Hamilton guilty as charged, and she appeals.

                                                      3
No. 43767 -8 -II



                                                          ANALYSIS


A.         UNLAWFUL PURSE SEARCH ARGUMENT MADE FOR FIRST TIME ON APPEAL


           Hamilton argues that we should reverse her conviction because the methamphetamine


was obtained after a warrantless search of the purse and that no exception to the warrant


requirement justified the search. However, during her motion to suppress, Hamilton argued only

that the evidence should be suppressed because the officers conducted an unlawful search of the


home when they asked Travis to search it as their agent. Hamilton now argues for the first time

on appeal that the evidence found in the purse should have been suppressed because the search of

the purse was unlawful.


           RAP 2. 5(   a) states   that "[   t]he appellate court may refuse to review any claim of error

which was not raised        in the trial     court."    The purpose underlying issue preservation rules is to

encourage the efficient use of judicial resources by ensuring that the trial court has the

opportunity to correct any errors, thereby avoiding unnecessary appeals. State v. Robinson, 171
Wash. 2d 292, 304 -05, 253 P.3d 84 ( 2011).                Hamilton objected to admission of the seized evidence


below, but not on the -
       -              ground that there was a warrantless search - f the purse. Even if a
                                                                 o


defendant objects to the introduction of evidence at trial, he or she " may assign evidentiary error

on appeal    only   on a specific ground made at            trial."   State v. Kirkman, 159 Wash. 2d 918, 926, 155
P.3d 125 ( 2007).      Accordingly, Hamilton failed to preserve her claim for our review.

           Although RAP 2. 5( a) generally precludes our review of an unpreserved claim in the trial

court, the rule states that a party may raise particular types of errors for the first time on appeal.

One   of   the   exceptions   is RAP 2. 5(     a)(   3), which allows review of "manifest error affecting a


constitutional right."        But Hamilton does not argue that any of the exceptions listed in RAP

2. 5( a) apply. Instead, she argues that her counsel was ineffective for failing to raise the

                                                                0
No. 43767 -8 -II



warrantless purse search argument below. Therefore, we do not address any of the exceptions to

RAP 2. 5( a).


B.        INEFFECTIVE ASSISTANCE OF COUNSEL


          Hamilton argues that her counsel was ineffective for failing to argue in a motion to

suppress that the evidence seized from the purse was the result of an unlawful warrantless search.


We agree. Because there was no legitimate tactical reason for counsel not to have moved to

suppress the' evidence based on an unlawful warrantless search of the purse, and because the trial


court likely would have granted a motion to suppress on this basis, we hold that Hamilton has

shown that her counsel' s performance was deficient and that it prejudiced her.

                Test for Ineffective Assistance


          We review claims of ineffective assistance of counsel de novo. State v. Sutherby, 165
Wash. 2d 870, 883, 204 P.3d 916 ( 2009). To prevail on an ineffective assistance of counsel claim,


the defendant must show both that ( 1) defense counsel' s representation was deficient and ( 2) the


deficient representation prejudiced the defendant. Strickland v. Washington,. 466 U.S. 668, 687,


104 S. Ct. 2052, 80.1. Ed. 2d 674 ( 1984);    State v. Grier, 171 Wash. 2d 17; 32 -33, 246 P.3d 1260

 2011).    Representation is deficient if after considering all the circumstances, it falls below an

objective standard of reasonableness. Grier, 171 Wash. 2d at 33. Prejudice exists if there is a


reasonable probability that except for counsel' s errors, the result of the proceeding would have

been different. Grier, 171 Wash. 2d at 34. The remedy for a lawyer' s ineffective assistance is to

put the defendant in the position in which he or she would have been had counsel been effective.

State v. Crawford, 159 Wash. 2d 86, 107 -08, 147 P.3d 1288 ( 2006).




                                                    5
No. 43767 -8 -II



         2.   Deficient Representation


         We give great deference to trial counsel' s performance and begin our analysis with a


strong   presumption   that   counsel' s performance was reasonable.            Grier, 171 Wash. 2d      at   33. A


claim that trial counsel was ineffective does not survive if trial counsel' s conduct can be

characterized as   legitimate trial strategy       or   tactics. Grier, 171 Wash. 2d    at   33.   To rebut the strong

presumption that counsel' s performance was effective, the defendant bears the burden of


establishing the   absence    of any " `   conceivable legitimate tactic explaining counsel' s

performance.' "    Grier, 171 Wash. 2d         at   33 (   emphasis added) (   quoting State v. Reichenbach, 153
Wash. 2d 126, 130, 101 P.3d 80 ( 2004)).

         Hamilton argues that her counsel' s performance was deficient because there was no

conceivable strategic reason for her counsel to have failed to move to suppress based on an

unlawful warrantless search of the purse. We agree.


         Although Hamilton said that the purse did not belong to her, there was testimony from

the officers that she stated that she found the purse in her car and decided to keep it and that she

placed her rings in the purse. - The officers confirmed at trial that Hamilton told them she had put -

the rings in the purse. As discussed below, these facts give rise to a valid argument for

suppression based on an unlawful warrantless search of a purse in which Hamilton had an


expectation of privacy. Moving to suppress the evidence would not have involved any risk to

Hamilton. If she prevailed, the charges would be dismissed. If the motion was denied, she could

proceed to trial. There was no strategic reason not to file a motion to suppress the most crucial


evidence in the case.


          The State argues that it would have been unethical for trial counsel to have moved to


suppress because such a motion would have been inconsistent with Hamilton' s trial testimony.

                                                              n
No. 43767 -8 -II



At trial, Hamilton testified that the purse did not belong to her and that she did not put her rings

in the purse. Similarly, the State claims that arguing in a suppression motion that Hamilton had a

privacy interest in the purse would have been inconsistent with her theory at trial that her friends

had accidentally placed her rings in someone else' s purse. Therefore, according to the-State;

counsel' s decision not to file a suppression motion was sound trial strategy.

        However, the State' s argument incorrectly assumes that it would be improper for

Hamilton to argue at a suppression hearing that she had a privacy interest in the purse and later

argue at trial that the purse did not belong to her. Under the judicial estoppel doctrine, Hamilton

could not assert one position to gain an advantage at the suppression hearing and then assert a

different position at trial to achieve a different advantage. City ofSpokane v. Marr, 129 Wn.

App.   890, 893, 120 P.3d 652 ( 2005).   But here, had Hamilton been successful suppressing the

evidence, the charges would have been dismissed. She would not have needed to assert an

inconsistent position at trial. And if she had lost at the suppression hearing, then she would not

have gained an advantage and she would not be judicially estopped from asserting an

inconsistent position at trial. Marr; 129 Wash. App. at 893.

         Similarly, defense counsel ethically may not have been able to have Hamilton testify at a

suppression hearing that the purse was hers and then allow her to testify the opposite at trial. But

defense counsel likely would not have needed or wanted to call Hamilton as a witness at the

suppression hearing. Counsel could have relied solely on the testimony of the officers, who

stated that Hamilton told them that she found the purse in her car and decided to keep it, and that

she had put the rings in her purse. Even though Hamilton may not have agreed fully with the

officers' testimony, she would have had no obligation to dispute it at the suppression hearing.



                                                    7
No. 43767 -8 -II



             Because Hamilton would have relied solely on the officers' testimony at the suppression

hearing,      there     would   have been   no risk   that   she would provide   inconsistent testimony.   If the


motion was successful, Hamilton never would have testified. If the motion was unsuccessful,


Hamilton would have been free at trial to provide testimony that contradicted the officers'
                  2
testimony.

             We hold that there was no conceivable legitimate tactical reason explaining counsel' s

failure to move to suppress crucial evidence based on an unlawful search of the purse. As a

result, counsel' s performance was deficient.


             3.       Prejudice —Lawfulness of Search


             In order to establish actual prejudice, Hamilton must show that the trial court likely

would have granted a motion to suppress the seized evidence based. on-an unlawful warrantless


search of her purse. See State v. McFarland, 127 Wash. 2d 322, 337 n. 4, 899 P.2d 1251 ( 1995).


Therefore, we first address whether the search was lawful.


             Hamilton argues that the State' s search of the purse was unlawful under article I, section


7 of the Washington State Constitution and the Fourth Amendment to the United States


Constitution because the officers did not have a warrant and because no exception to the warrant


requirement applied.3 The State responds that Hamilton disavowed any interest in the purse and,



2
    Hamilton did testify at the motion to suppress regarding her statements made' to the officers.
However, if her counsel had successfully moved to suppress the drugs seized from the purse
there would have been no need for a motion to suppress the statements.


    Article I, section 7 provides greater protection to individuals from warrantless searches and
seizures than does the Fourth Amendment. State v. Ortega, 177 Wash. 2d 116, 122, 297 P.3d 57
    2013).
        Accordingly, when a defendant claims both state and federal violations, we first review
claims under the state constitution. State v. Monaghan, 165 Wash. App. 782, 787, 266 P.3d 222
    2012).
No. 43767 -8 -II



therefore, she had no privacy interest in it at the time it was searched. We agree with Hamilton.

             a.    Reasonable Expectation of Privacy

        As a prerequisite to claiming an unconstitutional search, a defendant must demonstrate

that he or she had a reasonable expectation of privacy in the item searched. State v. Poling, 128

Wn.   App. 659,   667, 116 P.3d 1054 ( 2005). This involves a two -
                                                                   part test. State v. Evans, 159
Wash. 2d 402, 409, 150 P.3d 105 ( 2007). The defendant must show that ( 1) he or she had an


  actual ( subjective) expectation of     privacy   by   seeking to   preserve   something   as private' "   and




 2) society recognizes that expectation as reasonable. Evans, 159 Wash. 2d at 409 ( quoting State v.

Kealey, 80 Wash. App. 162, 168, 907 P.2d 319 ( 1995)).

        In Evans, our Supreme Court held that a privacy interest could exist even in an item the

defendant did not own. 159 Wash. 2d at 409. Evans consented to a search of his truck and an

officer discovered a locked briefcase in the back seat. Evans, 159 Wash. 2d at 405. Evans denied


ownership of the briefcase and said that he could not give the officer permission to open it.

Evans, 159 Wash. 2d     at   405 -06. Over Evans' s objection, the officer seized the briefcase and a


search revealed materials consistent with the production of methamphetamine. Evans, 159
Wash. 2d at 406. The court held that Evans " easily" established a subjective expectation of privacy

because ( 1) the briefcase was in his truck, (2) the briefcase was closed and locked, and ( 3) he

objected to its seizure. Evans, 159 Wash. 2d at 409. The court held that Evans also satisfied the


second part of the test because society recognizes a general expectation of privacy in briefcases.

Evans, 159 Wash. 2d at 409.


        The facts here are different than in Evans. As in Evans, Hamilton disclaimed ownership

of the purse.   However,    unlike   in Evans, ( 1) the purse was not in a " protected" area like a car or


house   when searched, (    2) the purse was not locked or even closed, and ( 3) Hamilton did not


                                                         E
No. 43767 -8 -II



object to its search. Nevertheless, Evans does establish that Hamilton could have an expectation


of privacy in the purse even though she did not own it.

         Further, here there was evidence that even though the purse did not initially belong to

Hamilton, she had decided to keep it and she placed her rings inside it. This evidence shows that

Hamilton exercised a possessory interest in the purse despite not owning it. Further, Hamilton

placed the purse inside her house, a place in which she had a privacy interest. We hold that this

possessory interest is sufficient to create a subjective expectation of privacy in the purse.

         The State cannot legitimately dispute this conclusion given its position at trial. The State

argued at trial that Hamilton had placed her rings ( and her methamphetamine pipe) in the purse,


that it was her purse, and that she had the capacity to exclude others from it. The jury apparently

accepted the State' s argument. It would be inconsistent for the State now to claim that Hamilton


had no expectation of privacy in the purse.

          In addition, there is no question that the expectation of privacy in a purse is reasonable.

Kealey,   80 Wn.     App.     at   170 ( " Purses, briefcases, and luggage constitute traditional repositories


of personal belongings protected under the Fourth Amendment. "). -
                                                                 This                   is particularly true here,

when Hamilton left the purse in her house. Therefore, Hamilton had a reasonable expectation of


privacy in the purse and the search was unconstitutional unless an exception to the warrant

requirement applies.



               b.      Abandonment Exception


          Under     article   I,   section   7, "[ a] warrantless search is per se unreasonable and its fruits will


be suppressed unless it falls within one of the carefully drawn and jealously guarded exceptions

to the   warrant requirement."           State   v.   Ortega, 177 Wash. 2d 116, 122, 297 P.3d 57 ( 2013).   One of


those exceptions is for voluntarily abandoned property, which officers may lawfully search

                                                                10
No. 43767 -8 -II



without a warrant. Evans, 159 Wash. 2d at 407 -08. When a defendant disclaims ownership of an

item searched, courts generally review whether the search was lawful under the abandonment

exception. See Evans, 159 Wash. 2d at 407 -08; State v. Reynolds, 144 Wash. 2d 282, 287, 27 P.3d
200 ( 2001).


            A defendant' s privacy interest in property may be abandoned voluntarily or
                     4
involuntarily. " Evans, 159 Wash. 2d at 408. Whether a defendant voluntarily has abandoned

property for purposes of the abandonment exception is based on a combination of act and intent.

Evans, 159 Wash. 2d           at    408. "   Intent may be inferred from words spoken, acts done, and other

objective facts, and all the relevant circumstances at the time of the alleged abandonment should


be   considered."        State    v.   Dugas, 109 Wn.     App.    592, 595, 36 P.3d 577 ( 2001). " The issue is not


abandonment in the strict property right sense but, rather, `whether the defendant in leaving the

property has relinquished her reasonable expectation of privacy so that the search and seizure is

valid.' "    Evans, 159 Wash. 2d             at   408 ( internal   quotation marks omitted) (   quoting Dugas, 109 Wn.

App. at 595).

            One factor to be considered when determining whether property has been-abandoned is

whether the defendant disclaimed ownership of the property. Evans, 159 Wash. 2d at 412. But

 disclaiming ownership is not sufficient, by itself, to constitute abandonment. The

circumstances surrounding the disclaimer of ownership dictate whether a defendant has



4"
  Involuntary abandonment occurs when property [ is] abandoned as a result of illegal police
behavior." Evans, 159 Wash. 2d at 408. Because neither party argues that Hamilton involuntarily
abandoned the purse and because Hamilton was not illegally seized when she disclaimed
ownership of the purse, we presume that Hamilton' s actions with respect to the purse were
voluntary and that other aspects of the search and seizure were proper. See Evans, 159 Wash. 2d at
408. See      also   State   v.   Nettles, 70 Wn.      App.     706, 713, 855 P.2d 699 ( 1993) (   no coerced

abandonment because defendant was not illegally seized when he threw baggie of cocaine under
police car).

                                                                   11
No. 43767 -8 -II


abandoned       his   or   her property." Evans, 159 Wash. 2d               at   412 -13. Here, Hamilton stated that she


did not own the purse but, according to the officers she also made statements indicating that she

had decided to keep it and had put her rings in it. Under these circumstances, disclaiming

ownership alone was not enough to constitute an abandonment of the purse.

         Another critical factor courts consider when determining whether abandonment has

occurred is the status of the area where the searched item was located. Evans, 159 Wash. 2d at 409.


Generally, no abandonment will be found if the searched item is in an area where the defendant

has a privacy interest. Evans, 159 Wash. 2d at 409 (no voluntary abandonment when briefcase

belonging      to third party       was   in defendant' s    car);   Dugas, 109 Wash. App. at 596 ( defendant did not

voluntarily     abandon         jacket he left   on   hood   of car after arrest).      Conversely, abandonment

generally will be found if the defendant has no privacy interest in the area where the searched

item is located. Evans, 159 Wash. 2d at 409 -10. See Reynolds, 144 Wash. 2d at 291 ( seizure of jacket

found underneath vehicle stopped for traffic infraction was reasonable after defendant denied

ownership); State          v.   Young,    86 Wn.   App.   194, 935 P.2d 1372 ( 1997) (        defendant voluntarily

abandoned drugs thrown in bushes before his arrest),                           aff'd, 135 Wash. 2d 498, 957 P.2d 681 ( 1998);
                                                                                      "

State   v.   Nettles, 70 Wn.        App.   706, 713, 855 P.2d 699 ( 1993) (           defendant voluntarily abandoned

drugs dropped on ground after removing hands from pockets upon officer' s request).

             Here, the officers searched the purse outside the house, in an area where Hamilton had no

privacy interest. However, unlike in Reynolds and similar cases, Hamilton did not leave the
purse in an unprotected area. She left the purse on the counter in her house, where she did have a

privacy interest. Leaving the purse in her house is not consistent with abandonment. The fact
that Travis brought. the purse outside does not support a claim of abandonment.




                                                                     12
No. 43767 -8 -II



       There is no other evidence supporting the State' s argument that Hamilton abandoned the

purse. Accordingly, the abandonment exception to the warrant requirement does not apply.

                c.    Consent to Search from Travis


        The State also argues that the search was lawful because Hamilton said that the purse did


not belong to her, and therefore Travis had authority to consent to its search when he removed it

from the   couple' s   home. Br.        of   Resp' t   at   11.   Voluntary consent is an exception to the warrant

requirement.     State   v.   Khounvichai, 149 Wash. 2d 557, 562, 69 P.3d 862 ( 2003). However, as


discussed above, Hamilton had a privacy interest in the purse. Travis had no ownership or

possessory interest in the purse, other than the fact that it had been left in his house.

Accordingly, Travis had no authority to consent to search the purse, particularly when Hamilton

was present.     Cf.State      v.   Morse, 156 Wash. 2d 1, 13 - 14, 123 P.3d 832 ( 2005) ( for a house search, a


cohabitant with equal or greater control over premises cannot be bound by another cohabitant' s

consent to search when the nonconsenting cohabitant is present).

        We hold that Hamilton' s unabandoned privacy interest in the purse authorized her to

bring a motion to suppress its contents regardless of Travis' s purported consent to its search.

                d.     Judicial Estoppel


        Finally, the State argues that Hamilton is judicially estopped from claiming that she had a

privacy interest in the purse because she denied ownership of the purse at trial. This argument

fails for three reasons.


        First, " D]   udicial estoppel is an equitable doctrine that precludes a party from gaining

advantage by asserting one position in a court proceeding and later seeking a second advantage

by taking   a   clearly inconsistent         position."       Marr, 129 Wn.    App.   at   893. " The doctrine applies


 only if a litigant' s prior inconsistent position benefited the litigant or was accepted by the
                                                                    13
No. 43767 -8 -II



court.' "       Marr, 129 Wn.    App.   at   893 ( quoting Johnson   v.   Si -Cor, Inc.,   107 Wash. App. 902, 909,

28 P.3d 832 ( 2001)).     Here, Hamilton' s position at trial that the purse did not belong to her

provided her no benefit and was not accepted by the jury. As a result, judicial estoppel is

inapplicable.


            Second, judicial estoppel is inapplicable in the context of our ineffective assistance of

counsel analysis. The question here is whether the trial court would have granted a pre -trial

suppression motion if counsel had filed one. What happened at trial is not material to this


inquiry. As noted above, if the trial court would have granted a suppression motion there would

have been no trial.


            Third, the State'   s argument mischaracterizes     Hamilton' s      position at   trial.   She did not


argue that she had no privacy interest in the purse. The existence of a privacy interest was not at

issue at trial. Instead, she argued that the purse did not belong to her and that its contents ( except

for the rings) were not hers. These positions are not necessarily inconsistent. Accordingly, we

hold that the State'. s judicial estoppel claim fails.

            4      Conclusion -


            Defense counsel' s representation was deficient because there was no strategic reason for

failing to file a motion to suppress the methamphetamine on the ground that it was discovered in

an unlawful search. ` In addition, Hamilton was prejudiced by her counsel' s failure to file such a

motion. Because the officers' testimony indicated that Hamilton exercised a possessory interest

in the purse, she had an expectation of privacy in it even though she disclaimed ownership.

Similarly, the fact that she had a possessory interest shows that merely disclaiming ownership

did not constitute an abandonment of her privacy interest. Finally, Travis' s consent to search the

purse did not justify the search because he had no authority to give consent. Accordingly, the

                                                           14
No. 43767 -8 -II



trial court likely would have suppressed the methamphetamine if defense counsel had filed a

motion to suppress.


       We hold that Hamilton prevails on her ineffective assistance of counsel claim. We

reverse the conviction and remand for proceedings consistent with this opinion.




                                                 Maxa, J.
We concur:




                                               15